Exhibit 10.3 Roger Kahn BRIDGELINE DIGITAL, INC. AMENDMENT TO PROMISSORY NOTE THIS AMENDMENT TO PROMISSORY NOTE (this “ Amendment ”) is made as of May 17, 2016, by and among Bridgeline Digital, Inc., a Delaware Corporation (the “ Company ”) and Roger Kahn (“ Kahn ”). WHEREAS, on February 10, 2016, the Company issued a promissory note to Kahn in the principal amount of $100,000 (the “ Note ”); and WHEREAS, the Company and Kahn desire to amend the Note to provide that the Note is convertible at the election of the Company into shares of Common Stock of the Company. NOW, THEREFORE, in consideration of the promises and the mutual covenants and obligations contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Company and Kahn hereby agree as follows: 1.
